Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection(s) of claim(s) 1,5-6 and 8-12 under 35 U.S.C. 103 the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goei et al. in view of Kudo and in view of Matsuoka et al. and further in view of Daniel el at.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail Claim 1 calls for the following limitation calls for the limitation below which raises some 35 USC 112(b) issues for following: “the past” lacks antecedent basis. Para 0038 of applicant’s disclosure provides support for using past power information as part 
In “the power network” lacks clarity and the examiner wonders if it should “the power networks” (plural) as stated in the antecedent basis. If meant to be singular, then it should state for example “the least one of the plurality of networks”

a demand information acquiring unit that acquires information that indicates power demand in a plurality of power networks; and a deciding unit that decides a deployment destination of the power transfer unit based on the power demand in the plurality of power networks; wherein the deciding unit performs a comparison of a power capacity of a power generation facility with an amount of power consumed in the past, the power generation facility transferring power to one of the plurality of power networks; performs a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with the amount of power consumed in the past; and decides, based on the prediction of the shortage of power in the power network, the deployment destination of the power transfer unit.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and in view of Matsuoka et al. (US 2011/0066309) and further in view of Daniel el (US 2021/0221247).

	Regarding claim 1, Goei teaches a power transfer system comprising:
	 a carriable power transfer unit (see fig. 9 @ 912, figs. 2, 5) power transmission between a power network and each of a plurality of vehicles provided with driving power sources (see 6-8 for details of the vehicle) wherein a charger (206) for instance can be mounted on a movable medium in (see fig. 9 @ 912)[[,]];
	and an external managing apparatus (see 204 of figs. 2 or 5),
wherein the power transfer unit  comprises: a plurality of connecting portions that are attachable to and detachable from each of the plurality of vehicles, and are used for power transmission between the power transfer unit and each of the plurality of vehicles in (see 206 of fig. 5 @ element (502) of fig. 5); 
	a control unit (504) that controls power transmission between the power network and each of the plurality of vehicles; 
	a measuring unit that measures a transmission power amount of power transmitted between the power transfer unit and each of the plurality of vehicles through the plurality of connecting portions (see current sensors, col. 8); 
	a vehicle information acquiring unit that acquires each piece of identification information of the plurality of vehicles connected to the plurality of connecting portions (514, 520 of fig. 5, used and tied to the vehicle information for authentication based on teaching of col. 7 lines 1-8); 
	a power transfer information generating unit (516, col. 8) that generates power transfer information that associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit with the transmission power amount of power transmitted between the power transfer unit and 	a vehicle identified with the piece of the identification information (see col. 8); 
	a power transfer information sending unit (206 of fig. 2, details shown with element 512 of fig. 5, col. 7 lines 59-65)) that sends the power transfer information to the managing apparatus.
	Goei et al. fails to teach a bi-directional charger, ie a charger for charging a vehicle and which can receive charging power or excess power from the vehicle to the charger or charging station.
	V2G (bi-directional power transmission) is a notoriously well-known technology in the charging station or charging art wherein a charger supplies power to charge a power source of a car such as a battery of the car and a vehicle can supply its excess power to the grid via the charging station.
	Kudo teaches a typical V2G system wherein a charging station (14) can provide charge/discharge control or bi-directional power transmission and send its data to a remote managing system (17) (see abstract, para 0011)-0013. Thus in summary, the idea of measurement value information that includes information indicating a measurement value of an amount of power supplied from the driving power source to an outside of the vehicle (discharge mode) and a measurement value of an amount of power supplied from an outside of the vehicle to the driving power source (charge mode) is taught by Kudo, based on V2G technology (charging and discharging mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technology of V2G into that of Goei thus making it possible to sell or provide excess power from car batteries similar to renewable energy technologies to provide the power grid with needed power or excess power on the batteries to meet the needs of loads.
	The combination teaches transmission of bi-directional data for instance to a server (charging mode and discharging mode data) with vehicle identification information but fails to teach the authentication of V2G or bi-directional data transmitted to the managing apparatus or server from the charging station with the same data from the vehicles. 
	Therefore, the managing  apparatus receives, from each of the plurality of vehicles, measurement value information that includes information indicating a measurement value of an amount of power supplied from the driving power source to an outside of the vehicle (discharging mode data) and a measurement value of an amount of power supplied from an outside of the vehicle to the driving power source (charging mode data), and the identification information, and  the managing apparatus comprises a verifying unit that verifies whether or not the power amount measured at each of the plurality of vehicles and the transmission power amount measured by the power transfer unit match, based on the power transfer information sent from the power transfer unit, and the measurement value information is not taught by the combination.
	The idea of authenticating data generally from a charging station with that of a vehicle for verification, with the capable of the data being either charging data and/or discharging data is taught based on the combination made, is  rendered obvious by Matsuoka et al.
	Matsuoka et al. teaches a charging station system which include a charging station (40) in (see for instance fig. 3) in communication with a managing apparatus (30, 20 of fig. 3) and a vehicle (1) also, in communication with the managing apparatus (20, 30) (see para 0076-0082)  wherein data stored and transmitted via a data network from a charging station (40) to the data server and maintenance processing center can be used in authenticating data received from that of a plurality of automobile or vehicles for comparison for a match or discrepancies.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matsuoka into that of the combination thus making it possible to verify data or authenticate data from a charging station to a managing station with that received from a vehicle for discrepancies or a match for maintenance or data analysis, rendered obvious in (see para 0081 of Matsuoka et al.) to detect falsification for instance in (see para 0078 line 24 of Matsuoka).
Further the combination does not disclose a demand information acquiring unit that acquires information that indicates power demand in a plurality of power networks; and a deciding unit that decides a deployment destination of the power transfer unit based on the power demand in the plurality of power networks; wherein the deciding unit performs a comparison of a power capacity of a power generation facility with an amount of power consumed in the past, the power generation facility transferring power to one of the plurality of power networks; performs a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with the amount of power consumed in the past; and decides, based on the prediction of the shortage of power in the power network, the deployment destination of the power transfer unit.
However, Daniel in the same filed teaches a demand information acquiring unit that acquires information that indicates power demand in a plurality of power networks; and a deciding unit that decides a deployment destination of the power transfer unit based on the power demand in the plurality of power networks; wherein the deciding unit performs a comparison of a power capacity of a power generation facility with an amount of power consumed in the past, the power generation facility transferring power to one of the plurality of power networks; performs a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with the amount of power consumed in the past; and decides, based on the prediction of the shortage of power in the power network, the deployment destination of the power transfer unit (para 0169-0176). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Daniel into that of the combination thus allowing a demand information acquiring unit that acquires information that indicates power demand in a plurality of power networks; and a deciding unit that decides a deployment destination of the power transfer unit based on the power demand in the plurality of power networks; wherein the deciding unit performs a comparison of a power capacity of a power generation facility with an amount of power consumed in the past, the power generation facility transferring power to one of the plurality of power networks; performs a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with the amount of power consumed in the past; and decides, based on the prediction of the shortage of power in the power network, the deployment destination of the power transfer unit in order to allocate proper resources where needed into the network and providing reliable and steady power in the form of charging and discharging.   
  

	Regarding claim 10, The combination teaches using power from a grid to charge a battery of a vehicle (see col. 7 of Goei, see V2G of Kudo).

	Regarding claim 11, The combination teaches the control unit (504, 506, 516 of fig. 5) further controls power transfer between the energy accumulating unit (battery) and each of the power network (solar panels, wind farm, grid or the line, col. 7 lines 29-57 of Goei) and the plurality of vehicles (see col. 7 lines 21-27 of Goei).

	Regarding claim 12, see the explanation as set forth regarding claim 11. The combination teaches a power generating device (solar panel windfarm, internal battery of the charging station, see col. 7 of Goei) provided to be able to supply power to the plurality of vehicles. The control unit control power supply from the generating device to at least any of the plurality of vehicles being charged and the power received through the power network in (see col. 7 of Goei and see power station (11) of fig. 1 of Kudo).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309), Daniel et al (US 2021/0221247) and further in view of Miftakhov et al. (US 2017/0250550).
Regarding claim 5, The combination fails to teach further comprising a positional information acquiring unit that acquires positional information that indicates a position of the power transfer unit, wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with the positional information.  
	Miftakhov teaches a standalone adapter (see Fig. 2) which comprises metering module 222-A, telemetry unit 223-C and authentication unit 223-B which can be used in authentication of a user associated with the vehicle to be charged (see para 0047, 0048). Miftakhov further teaches comprising a positional information acquiring unit that acquires positional information that indicates a position of the power transfer unit/vehicle, wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with the positional information in (see Fig. 2, para 0048; Miftakhov).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miftakhov into the combination to determine the exact location of where the chargers are being used or deployed for billing purposes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309), Daniel et al (US 2021/0221247)  and further in view of Uesugi (US 2011/0246252) { Uesugi }.
	Regarding claim 6, The combination teaches the power transfer unit with charging parameters including clock information in (see col. 8 of Goei) but fails to give details such as a period. The combination fails to teach the claimed subject matter wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with information that indicates a period during which power has been transmitted between the power transfer unit and a vehicle identified with the piece of the identification information.
	Uesugi teaches a power transfer unit in (see Figs. 1 and 8) wherein a control unit can be used to authenticate and charging information which indicates period during which there was power transmission in (see para 0081, 0083) and also, in communication with an external management server such as (see charging station managing server 24-1; Fig.
1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uesugi into that of the combination thus making possible to authenticate a user and track/generating charging data.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309), Daniel et al (US 2021/0221247)  and further in view of Laberteaux et al. (US 2011/0313603).
	Regarding claim 8, The combination fails to teach explicitly wherein the control unit controls power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of a plurality of the driving power sources provided to the plurality of vehicles, and power demand in the power network.
	Laberteaux teaches a charging system in (see Fig. 1) with a control unit (see
controller 18, processor 32) wherein power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of a plurality of the driving power sources provided to the plurality of vehicles, and power demand in the power network in (see para 0028-0029).
	Therefore, it would have been obvious to one of ordinary in the art before the effective filing of claimed invention to incorporate the teaching of Laberteaux into that of the combination thus making it possible to control discharging/ charging of vehicle batteries based on demand and load requirement as taught by Laberteaux.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309), Daniel et al (US 2021/0221247) and further in view of Laberteaux et al. (US 2011/0313603) and further in view of in view of Nakamura (US 2009/0115251). {Nakamura}

	Regarding claim 9, The combination teaches using load requirement, and demand for instance to determine discharging/charging of a battery but fails to teach wherein the control unit controls power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of the plurality of driving power sources, and power demand in the power network such that differences between amounts of energy accumulated in the plurality of driving power sources decrease.
	Nakamura teaches a charging device electric powered vehicle and charging system in (see para 0029-0031, 0092 and 0097; Fig. 6) wherein batteries of a driving source with the smallest charge can be charged further to decrease a difference in amount of accumulated charge in comparison with another battery.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into that of the combination thus making possible to regulate power share among a plurality of batteries to effectively charge the plurality of electrical powered vehicles as taught by Nakamura in (see para 0031 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836